 194DECISIONSOF NATIONALLABOR RELATIONS BOARDSpruce Up CorporationandDavid Brown,HectorHunt,Jesse WombleCicero Fowler t/a Fowler's Barber ShopsandJour-neymen Barbers,Hair Dressers,Cosmetologistsand Proprietors'International Union of America,AFL-CIO,Local 844. Cases11-CA-3949-1, -2,-3, and 1 l-CA-4198February 22, 1974SUPPLEMENTAL DECISION ANDORDEROn January 5, 1972, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding,inter alia,that Respon-dent Cicero Fowler engaged in certain conduct inviolation of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, and ordering himto cease and desist therefrom and to take certainaffirmative action, as set forth herein. Thereafter, theBoard applied to the United States Court of Appealsfor the Fourth Circuit for enforcement of its Order.In the meantime, however, the United StatesSupreme Court issued its decision inN.L.R B. v.Burns International Security Services, Inc.2On July 6,1972,3 at the Board's request, the court of appealsremanded the instant cases to the Board forreconsideration in the light ofBurns.We have reconsidered our original findings in thesecases in light of theBurnsdecision, and the record asa whole, and have determined that the principlesenunciated by the Supreme Court inBurnsrequirethat we make certain modifications of those findingsas set forth below.For many years the barbering at Fort Bragg, NorthCarolina,has been handled by concessionairesselected periodically by the Fort's exchange serviceon the basis of competitive bids. From March 3,1969, through March 2, 1970, Respondent Spruce UpCorporation operated 19 of the 27 barber shops atFort Bragg; the remaining 8 shops were operated by2 other concessionaires, Roscoe and Fisher. TheCharging Party, Journeymen Barbers, Hair Dressers,Cosmetologists and Proprietors' International UnionofAmerica,AFL-CIO, Local 844 (hereinafterreferred to as the Union), was certified in a unit ofthe 19 Spruce Up shops on August 4, 1969. In late1969, the exchange service reopened the bidding forthe operation of all of the barber shops at the Fort.Inearly1970,Respondent Cicero Fowler wasnotified that he was the lowest bidder. On March 3,1970. Fowler assumed operation of all the shops atFort Bragg.194NLRB8412 406 U S 272 (1972).On February 6, 1970,' when the Union learned thatFowler was the lowest bidder and likely to take overthe operation of the Spruce Up barber shops, itrequested Fowler to recognize and bargain with it.Fowler refused, contending that he had no employ-ees yet and in any event would have no duty tobargain before March 3. Fowler testified that at thismeeting with the Union he told the union representa-tives,when asked what his intentions were abouthiring barbers, that "all the barbers who are workingwillwork." He also told the union representativeswhat he planned to pay the barbers. The Unionrenewed its request to bargain at another meetingwithFowler on February 26, but Fowler againrefused, giving the same reasons.On February 27, in anticipation of his takeover onMarch 3. Fowler distributed to the barbers of all 27shops located at Fort Bragg individual form letterssetting forth the rates of commission he intended topay (which were different from those paid to thebarbers by Spruce Up Corporation) and requestingthat all those who desired to work for Fowler on thatbasis return the letter with their signature. On March2, at a meeting called by the Union and attended bymost of the barbers from all 27 shops, the men votednot to sign the form letter and to withhold theirservices and picket the base. The next day, a majorityof the barbers failed to report to Fowler and picketlineswere set up at the entrance to the post.Eighteen of the former Spruce Up barbers crossedthe picket line and reported to work for Fowler onMarch 3, on the basis of the new rates previouslyannounced by him. The next day Fowler beganhiring replacements for those failing to report andafter 2 weeks the replacements outnumbered theformer Spruce Up barbers. However, as time went byand the strike continued, more and more of theformer Spruce Up barbers crossed the picket linesand reported to work until, by April 14, a majority ofthe barbers working for Fowler in the 19 formerSpruce Up shops (32 out of 55) were barbers whohad previously worked for Spruce Up, and suchbarbers remained in the majority thereafter. AfterMarch 3, on two separate occasions, April 3 andApril 11, the Union met with Fowler and requestedrecognition, but Fowler refused and has continued torefuse to recognize and bargain with the Union.By May 28, about half of the strikers had returnedtowork and on that date Fowler received a letterfrom those remaining on strike unconditionallyoffering to return to work. None of this latter grouphas been rehired nor does the record show that anyother barber has been hired as of the date of thehearing.No 72-1268 (unpublished)Hereinafter,all dates refer to 1970 unless otherwise stated209 NLRB No. 19 SPRUCE UP CORPORATION195In our original decision,-, we adopted the Adminis-trative Law Judge's findings that Respondent CiceroFowler violated Section 8(a)(5) and (1) of the Act byrefusingto bargain with the Union representing theformer Spruce Up employees since February 26,1970, by dealing directly with such employees onFebruary 27, and by unilaterally changingcommis-sion ratesof such employees on March 3, 1970. Weordered Fowler.,interalia,to reinstate and makewhole, as of May 28, 1970, those former Spruce Upemployees unconditionally offering to return to workon that date, having found them to be unfair laborpractice strikers.We hereby modify those findingsfor the reasons set forth below.InBurns,theSupreme Court enunciated theprinciple that, "a successor employer is ordinarilyfree to set initial terms on which it will hireemployees of a predecessor" without first bargainingwith the employees' bargaining representative. In thesame paragraph, however, it recognized an exceptionto that principle in "instances in which it is perfectlyclear that the new employer plans to retain all of theemployees in the unit. . .."6 Without delineating atthis time the precise parameters of that exception, weare constrained to find the instant facts do not fallwithin it.Although, at the Februarymeeting,Fowler ex-presseda generalwillingness to hire the barbersemployed by the former employer, he at the sametime indicated that he was going to be payingdifferent commission rates. Fowler thereby made itclear from the outset that he intended to set his owninitial terms,and that whether or not he would infact retain the incumbent barbers would dependupon their willingness to accept those terms. Whenan employer who has not yet commenced operationsannounces new terms prior to or simultaneously withhis invitation to the previous work force to acceptemployment under those terms, we do not think itcan fairly be said that the new employer "plans toretain all of the employees in the unit," as that phrasewas intended by the Supreme Court. The possibilitythat the old employees may not enter into anemployment relationship with the new employer is areal one, as illustrated by the present facts. Many ofthe former employees here did not desire to heemployed by the new employer under the terms setby him-a fact which will often be operative, andwhich any new employer must realisticallyantici-pate. Since that is so, it is surely not "perfectly clear"to either the employer or to us that he can "plan toretainall of the employees in theunit" under such aset of facts.We concede that the precisemeaning andapplica-tion of the Court's caveat is not easy to discern. Butany interpretation contrary to that which we areadopting here would he subject to abuse, and would,we believe, encourage employer action contrary tothe purposes of this Act and lead to results which wefeel sure the Court did not intend to flow from itsdecision inBurns.For an employer desirous ofavailing himself of theBurnsright to setinitial termswould, under any contrary interpretation, have torefrain from commenting favorably at all uponemployment prospects of old employees for fear hewould thereby forfeit his right to unilaterally setinitial terms, a right to which the Supreme Courtattaches great importanceinBurns.And indeed, themore cautious employer would probably be welladvised not to offer employment to at least some ofthe old work force under sucha decisionalprecedent.We do not wish-nor do we believe the Courtwished---to discourage continuity in employmentrelationships for such legalistic and artificial consid-erations.We believe the caveatinBurns,therefore,should be restricted to circumstances in which thenew employer has either actively or, by tacitinference,misled employees into believing theywould all be retained without change in their wages,hours, or conditions of employment,7 or at least tocircumstances where the new employer, unlike theRespondent here, has failed to clearly announce itsintent to establish a new set of conditions prior toinviting former employees to accept employment.For thesereasons,we find that Fowler's expres-sions to the old employees were not within theCourt's caveat, and we conclude that those expres-sions did not operate to forfeit his right to setinitialterms. Accordingly, we find no violation of the Actin his having done so.8However, as inBurns,we find that Respondent did.subsequently. employ a majority of the former194NIRB841The preciselanguage ofthe Court wasAlthougha successor employer is ordinarilyfree to set initial termson which itwillhire the employees of a predecessor,there will beinstancesinwhich it is perfectlyclear thatthe new employer plans toretain all of theemployeesin the unit andinwhich it will heappropriate to have himinitially consult with the employees' bargain-ing representativebefore hefixes terms In other situations,however, itmay not be clear until thesuccessor employerhas hired his fullcomplementwith a union.sinceitwill not beevident until then that thebargainingrepresentatn erepresentsamajority ofthe employees in the unit asrequired bySection 9(a) of theAct, 29 U S C Section 159(a) [406 U S 272 at294-295]7Sec. for example,Howard Johnson Compam,198 N LRB No 98, and(,ood Foods Manufacturing 8 Processing Corporation, Chica o Lanth Packers,IncDivision,200 NLRB No 86, where the successor-employers,withoutpriorwarning. unilaterally changed the terms and conditions of employ-ment prevailing under the predecessor after already having committedthemselves to hire almost all of the old unit employees with no notice thattheywould he expected to work under new and different terms In thosecaseswe found a violation of the respondents'bargaining obligation8As noted in the concurring part of his separate opinion, MemberKennedy joins Chairman Miller and Member Jenkins in the foregoinginterpretation of the pertinentBurnslanguage and the application or thatinterpretationto the facts here 196DECISIONSOF NATIONALLABOR RELATIONS BOARDSpruce Up barbers in his work complement in thecertifiedunit,at least by April 14. By that dateFowler had in fact hired 32 out of 55 such formeremployees in the certified unit. Thus, from that date,theUnion had, at the least, a presumption ofcontinuing majority status which Respondent failedto overcome. Respondent was therefore obligated torecognize and bargain with it.Member Kennedy, in dissent, expresses the viewthat there was a substantial change in the unit arisingout of the fact that Spruce Up had operated 19barber shops at Fort Bragg whereas Fowler contract-ed to operate all 27 shops located at the Fort.Member Fanning, in his separate opinion, has statedthe view, subscribed to by Member Penello in hisdissent, that the addition of these eight shops did notdestroy the appropriateness of the certified bargain-ing unit and constituted only "an expansion of thebargaining unit." We agree, essentially, with the viewof Members Fanning and Penello. This addition of afew more shops does not destroy the basic continuityof the employing industry, which is the keystone ofour successorship doctrine.We here speak of whatthe Supreme Court inJohnWiley & Sons, Inc. v.Livingston,376 U.S. 543, 551 (1964), refers to as "asubstantial continuity of identity in the businessenterprise."There can be no doubt that, had thepredecessor acquired the contract to operate theseeight additional shops, we would have treated theaddition of these like facilities and similarly classifiedemployees as an accretion to the certified unit. Itseems reasonable to apply the same doctrine to thesuccessor.Had there been a substantial alteration in the basiccharacter of the unit, as inAtlantic Technical ServicesCorporation"(from a 14.000-plus multilocation unitto only a single mailroom employing 41 employees),the situation would be quite different and, as we heldthere, there would then he no successorship at all inany event. That is an entirely different situation fromthe one presented here. where the only addition tothe unit would, had it been added by the predecessor,clearly have been an accretion.Member Kennedy is of the further view that themajoritymust be measured in the "new" unitconsisting of the 19 Spruce Up shops plus the 8additional shops on the base which Fowler contract-ed to operate. Members Fanning and Penello, on theother hand, are of the view that only "a legallysignificant portion of the successor's employmentforce"must consist of employees previously em-ployed by the predecessor.We believe the position of Members Fanning andPenello to be at odds with the clear import of theSupremeCourt'sdecision inBurnswhich hasrecently been reiterated by a unanimous Court inGolden State BottlingCo. v. N.L.R.B.,414 U.S. 168(1973), where the Court said in footnote 6:. . . the purchaser, if it does not hire any or amajority of those employees, will not be bound. .. by any order tied to the continuance of thebargaining agent in the unit involved.But we also believe Member Kennedy to be inerror with respect to the unit in which the majoritymust, underBurns,be tested. As we have pointed out.supra,had the predecessor acquired the additionaleight shops, there can be no doubt that this Boardwould have treated such an addition of like facilitiesand similarly classified employees as an accretion tothe extant unit, and such an accretion would havegiven the predecessor no right to question thecontinuing majority status of the Union. Neither,then, do we understand why the successor to thebargaining obligation should be permitted to do so, ifitbecomes clear on the record evidence that his hiresfrom the predecessor's work force meet the testannounced by the Supreme Court-i.e., that themajority status of the Union in the preexisting unithas been reestablished. At the least, we would findthat at such time as the hiring engaged in by thesuccessor results in a reestablishment of a majority inthe preexisting unit there arises a presumption ofcontinuing majority status. If, after that point hasbeen reached, new facts and circumstances arisewhich under our usual tests would provide theEmployer with objective evidence casting doubt onthe continuance of the majority status, he might bejustified in putting the Union to the test of demon-strating itsmajority through a Board election orotherwise.But, as pointed out by Member Fanning in hisdissent at footnote 34, Fowler does not appear tohave asserted any such defense herein. To the extentthat we have any evidence with respect to the effecton majority status of the added 8 shops it tends toreaffirm, rather than to negate, the presumptionwhich we are here applying. Thus, barbers employedin the former Roscoe and Fisher shops attended andparticipated in the union meeting of March 2, andsome barbers joined the Spruce Up barbers inpicketing the Fort and were included in the Union's"return to work" offer of May 28. Under all of thesecircumstances we see no reason not to rely on thepresumption of continuing majority status, and wefind that, on and after April 14, the Union represent-ed a majority of Fowler's work force and he wasthereupon obligated to recognize and bargain with it.v 202 NLRB 169, cited in Member Kennedy's dissent. SPRUCE UP CORPORATIONAlthough the record does not reflect that theUnion expressly requested Fowler to bargain afterApril 14, the Board has long held thata union is notobligated to repeatedly renew its request to bargainwhen it would be futile to do so, particularly whenthe circumstances of previous requests are such as toput the employer on notice that the union is desirousof representing the employees and where no inter-veningdisclaimer of that interest has been made orcan reasonably be inferred from the union's conduct.As noted above, here the Union has requestedrecognition only 3 days earlier, on April 11, and gaveeveryindication,by its continued picketing, that itwas still claiming to represent the employees in thecertified unit on and after April 14. Accordingly, wefind that the Union's request to bargain on April I1was of the nature of a continuing request, and shouldreasonably have been understood by Fowler to hesuch.We turn now to yet another knotty problem-i.e.,the status of the persons formerly employed bySpruce Up who withheld their services from Fowler,and who made an unconditional offer to acceptemployment with Fowler on May 28. They arereferred to by the Administrative Law Judge as"claimants."The Administrative Law Judge rejectedGeneral Counsel's contention that all former SpruceUp employees were discriminatorily denied employ-ment,and we agree. He also held that the 24"claimants" could not be treated as unfair laborpractice strikers because they had never becomeemployees of Fowler. In support of this finding, hecitedJolietContractors Association,99 NLRB 1391,affd. 202 F.2d 606 (C.A. 7), in which we held that aconcerted withholding of services from a prospectiveemployer was not a strike. We agree that his holdingin thisregard is consistent with our precedent.He then went on to find, however, that Respon-dent'sunlawful directdealingswith employees,unilateralconduct, and refusals to bargain causedthe loss of employment of the "claimants," and, as aremedy for these violations, he orderedreinstatementand backpay and directed that any persons hiredafterMarch 3 be displaced, if necessary, in order topermit the full effectuation of his order. As authorityfor applying this remedy, he citedChemrock Corpora-tion,151NLRB 1074. The rationale there, and theAdministrative Law Judge's rational here, is to theeffect that the loss of employment: was caused byrespondent's failure tofulfill its bargaining obliga-tion.The Administrative Law Judge found a violation ofRespondent's bargaining obligation to have com-menced on March 3, and that Respondent on thatdate violated the Act by unilaterally changing wagesand improperly dealing with individuals. We have197,rejected those findings as being precluded by ourunderstanding of the principles ofBurns,but we havefound a violation of Respondent's bargaining obliga-tions to have commenced on April 14-also based onour understanding of the principles ofBurns.But we must now determine whether Respondent'sunlawful refusal to bargain on and after April 14may fairly be said to have caused a loss ofemployment by the "claimants." If so a reinstate-ment and hackpay order is appropriate to restore thestatus quo but if not, such a remedy would not bewarranted.This is a much more difficult question to answer inthe present posture of this case than it was in the pre-Burnsposture in which the Administrative LawJudge below decided it. For we have now held thatthe Respondent properly offered employment to theformer Spruce Up employees at terms unilaterally setby him. And it is quite clear from the record that anyof the claimants could have had employment at alltimes relevant hereto, had they seen fit to go to workon those terms. But to what extent were theclaimants deterred from seeking such employment bythe lawful new terms, and to what extent were theydeterred by Respondent's refusal to recognize theUnion --a refusal which, underBurns,was lawfulprior to April 14 but unlawful thereafter?We believe we are entitled to resolve the doubtsagainst the wrongdoer, with due respect to therequirements of supporting record evidence.Wecannot say with absolute certainty how many of theclaimantswould have accepted employment withFowler on April 14 had he consented to recognizethe Union and commence bargaining on that date. Itseems reasonable to us that they might have. Eventhough they would have had to accept new termswhich they obviously found undesirable, they wouldat least then have had an opportunity to seek tobetter those terms through the collective bargainingtowhich they were lawfully entitled. It is clear thatthey cherished that right to representation, and thatRespondent's refusal to grant it was a significantmotivating factor in their unwillingness to acceptemployment.But we are unwilling to rely solely on inferences onthe basis of our expertise so to find. Instead, we turnto the record evidence, which shows that all doubtsas to this were removed by the events of May 28,1970,when, through their Union, the claimantsoffered unconditionally to accept employment. Thisconstitutes clear and unrefuted evidence that as ofthat date the claimants were not motivated by theunacceptability of Respondent's terms, and it is clearthat from that date forward the claimants wereentitled to any available jobs on a preferential basis,and any continuing loss of employment thereafter 198DECISIONSOF NATIONALLABOR RELATIONS BOARDwas, demonstrably, a result of Respondent's unlaw-ful continuing refusal to recognize their bargainingagent.Accordingly we find that from and after May 28any and all former employees of Spruce Up suffereda loss in employment as a direct result of Respon-dent's continuing unlawful refusal to bargain withtheir chosen representative. And we shall thereforeorder reinstatement and backpay commencing onthat date. Fowler will be ordered to offer such formerSpruce Up employees immediate placement in thepositions they formerly held with Spruce Up, or, ifsuchpositionsno longer exist, in substantiallyequivalent positions, dismissing, if necessary, anypersons hired on or after May 28 to fill suchpositions.Since it appears likely that there will not besufficient jobs for all of the foregoing claimants andthe remaining employees, we shall require that allavailable jobs be distributed in accordance with suchnondiscriminatory practice as has been followed inthe past in effecting layoffs, and that any employeesfor whom jobs are still unavailable shall be placed ona preferential hiring list, their position on such list tobe determined in accordance with such prior prac-tice.THE REMEDYHaving found that Fowler violated Section 8(a)(5)and (1) of the Act in refusing to recognize andbargain with the Union after April 14, we shall orderFowler to recognize and bargain with the Unionupon request.Having found the former Spruce Up employeeswho were not employed by Respondent after May 28suffered a loss of employment because of Respon-dent's unlawful refusal to bargain, we shall orderFowler to offer these employees reinstatement totheir former positions, or, if those positions are nolonger available, to substantially equivalent posi-tions, dismissing, if necessary, any persons hired afterMay 28. If there are still not sufficient positions toreinstate all the employees, we shall order Fowler toplace those remaining on a preferential hiring list.We shall also order Fowler to make whole thoseemployees entitled to reinstatement for any earningsthey may have lost during the period commencing10As noted in their separate opinions,Members Fanning and Penellowould find that the refusal to bargain occurred at earlier times than is foundby Chairman Miller and Member Jenkins, a circumstance which wouldenlarge the reinstatement and backpay rights of the striking unit employeesbeyond that afforded by this order. Their view, however, does not commanda majority. Accordingly, they join in the order providing the remedial reliefset forth above.11 I disagree with the conclusion of Members Fanning and Penello thatFowler forfeited his right underBurns"to set initial terms on which it willhire the employees of a predecessor"because he expressed a generalMay 28, 1970, to the date that he offers themreinstatement. 10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dents, Spruce Up Corporation and Cicero Fowler t/aFowler's Barber Shops, Fort Bragg, North Carolina,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Delete paragraph B 1(b), (c), and (d).2.Substitute the following for paragraph B 2(b)and (c):"(b) In the manner outlined in the Remedy sectionof the Board's Supplemental Decision, offer all thosenamed in the attached notice marked "Appendix B"reinstatement, without prejudice to their seniority orother rights and privileges."(c) In the manner detailed in the Remedy sectionof the Board's Supplemental Decision, make wholethe foregoing employees for any loss of earningssuffered from Fowler's failure to offer them reins-tatement on and after May 28, 1970."3.DeleteparagraphB 2(f) and reletter thesucceeding paragraphs accordingly.4.Substitute the attached notice for the Adminis-trative Law Judge's Appendix B.MEMBER KENNEDY, concurring in part and dissentingin part:Iagree with Chairman Miller and Member Jenkins(hereinafter referred to as the majority) that theSupreme Court's decision inBurnsrequires us tovacate our earlier decision in which we found thatRespondent Fowler violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargain withthe Union on February 26, 1970, by dealing directlywith the former Spruce Up employees on February27, 1970, and by unilaterally changing commissionrates of such employees on March 3, 1970.11 I do notagree with the majority that Fowler violated Section8(a)(1) and (5) of the Act when he failed to bargainwith the Union on and after April 14, 1970. In myview, there is no evidence in this record to support awillingness tohire all barbers then workingfor SpruceUp who werewillingto accepthis commissionrates whichwere different from thoseof SpruceUp. Surely, the Supreme Courtdid not mean that a general expression ofwillingness tohire the old employeeson his terms defeatedthe very right ofthe new employerto set terms and conditions of employment.Fowler madeclear to the union representativeson February6 and to theSpruce Upbarbers employed on February 27, 1970,that he would continue with theoldwork forceonlyif they acceptedthe new commission rates which heproposedto them.The Howard Johnsoncaseinvolved unilateral changesafterthe employees were hired. SPRUCE UP CORPORATIONfinding that Fowler committed any unfair laborpractices. Accordingly, the makewhole and reinstate-ment order of the majority is without legal support.The majority properly relies onBurnsto find thatFowler lawfully set the terms and conditions ofemployment of his employees without bargainingwith the Union. In finding an unlawful refusal tobargain on April 14, however, they ignore the crucialobservation of the Supreme Court inBurnsthat thebargaining obligation passed to the new employer inthat case because the bargaining unit remainedunchanged. The record herein establishes that therewas indeed a substantial change in the bargainingunit.Furthermore, there is no proof that the Unionwas supported by a majority of employees in anappropriate unit of Fowler's employees, and theUnion never requested Fowler to bargain on April14, or thereafter, the date on which the majority findsthat Fowler refused to bargain.ThereWas a Substantial Change in the Unitfor BargainingIt is clear that approximately one-half of theSpruce Up barbers have never been employed byFowler. As found by the Administrative Law Judge,most of the barbers formerly employed by Spruce Upmet on March 2, 1970. and voted not to acceptFowler's terms of employment. They voted "towithhold their services and picket the base." Thepicketing continued until May 27 when "about halfof these barbers had returned to work, and on thatdate the rest offered to return but none of the lattergroup has been hired." If the Board majority iscorrect in construingBurnsto teach that Fowlerlawfully set terms and conditions of employmentwhen he commenced operations, it necessarilyfollows that Fowler was not obliged to discharge hisnon-Spruce Up barbers on May 28 to make room forthose Spruce Up barbers who then indicated theirwillingness to accept Fowler's terms. Since it is clearthat "about half" of the Spruce Up barbers have notbeen hired by Fowler, it cannot be said that there hasbeen sufficient continuity of employment to makeFowler a successor to Spruce Up. It is inaccurate tosuggest that Fowler has continued with basically thesame work force.The majority opinion correctly points out that priortoMarch 3, 1970, Spruce Up operated 19 of the 27barber shops at Fort Bragg. The eight other barbershops at the Fort had been operated by two otherconcessionaires;namely, Roscoe and Fisher. TheUnion had not been recognized or certified at any of12202 NLRB 169.11The majority's characterizationof the eightadditional shops ofRoscoe andFisher asan accretionto the certifiedunit ofFowler istantamountto recognitionthat therehas been asubstantial change in the199theseeight shops.On March 3, 1970, Fowlercommenced operations of all 27 shops at Fort Bragg.We have recently had occasion to examine theprinciples governing cases where the transfer of abusiness from one employer to another has resultedin a substantial change in the scope of the unit. Ir.AtlanticTechnicalServicerCorporation,12TransWorld Airlines had performed mail and distributionsupport services at the Kennedy Space Center undera contract with NASA. After obtaining the contract,TWA voluntarily agreed to extend its basic compa-nywide collective-bargaining agreement, which cov-ered some 14.000 employees, to the 41 employeesperforming mail and distribution functions. There-after, the Respondent Atlantic Technical ServicesCorporation obtained the contract to perform themail and distribution functions formerly performedby TWA and hired 27 of the 41 employees thenperforming these duties. The Respondent ATSCthereafter refused to bargain with the Unionassert-ing,inter alia,that the unit requested was inappropri-ate and that it doubted the Union's majority status.We found that the Respondent ATSC was not asuccessor-employer to TWA relying, in part, on thefact that "the diminution in the scope of the unit .. .isa relevant factor to be considered, among others,in determining whether or not a new employer is asuccessor." Accordingly, we found that RespondentATSC was not bound by TWA's obligation tobargain with the union on the successorship theory.In the case before us we have, not a diminution ofthe former bargaining unit, but a substantial expan-sion of the unit from the 19 shops operated by SpruceUp to the 27 shops operated by RespondentFowler. 13 The applicable principles remain the same.The crucial question is whether the transfer of thebusiness from one employer to another has brought asubstantial change in the unit.Inmy view, all of my colleagues fail to givesufficient weight to the fact that Fowler took overoperation of all the shops at Fort Bragg and not justthose previously operated by Spruce Up. If we werecalled upon to decide in a representation case theappropriate unit among Fowler's employees, Boardstandards would not permit us to find a separate unitlimited to the 19 shops previously operated by SpruceUp. Our precedent would dictate that the Board findthat either all 27 shops constitute an appropriateunit,or that each individual shop constitutes anappropriate unit. It has long been recognized that theBoard has wide discretion in establishing the permis-sible limits of bargainingunits,but I think it wouldbargaining unit.Similarly, thecharacterization of Members Fanning andPenello that the "additionalshops simplyamount to an expansion of thebargaining unit"is tantamount to recognition by them that there has been asubstantial change in the bargaining unit. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe an abuse of discretion to establish a unitcomprised of Fowler's employees in the 19 shopsoperated formerly by Spruce Up. For the samereasonwe cannot establish in this unfair laborpractice proceeding a unit limited to the 19 shopsformerly operated by Spruce Up. Manifestly, thechange in the scope of the unit and the substantialdifferences in the employee complement do notrequire Fowler to honor the Spruce Up certification.There Is no Proof That a Majority ofFowler's Employees Were Represented by theUnionThere is no basis on this record for finding that theUnion represented a majority of employees ofFowler in an appropriate bargaining unit. If thesubstitutionofFowler to operate the 27 shopsformerly operated by 3 concessionaires had involvedno substantial change in the scope of the unit and ifthe substitution had involved no substantial changein the employee complement, it could be argued thatthe Board certification covering Spruce Up's employ-eeswas binding upon Fowler. As noted earlier. Ibelieve that any such argument must be rejected onthe facts disclosed by this record. This is particularlytrue in view of the fact that it was a decision of theDefenseDepartment (and not Respondent) toconsolidate operation of all barber shops under asingle concessionaire. Similarly, it was the rejectionof terms which Fowler set lawfully that resulted inthe substantial change in the employee complement.We would be presented with a different legalproblem if the changes in the employee complementin this case had resulted from improper or unlawfulconduct by Fowler.Inmy opinion, any inquiry as to whether theUnion enjoyed majority support among Fowler'semployeesmust be directed at the employmentcomplement in all 27 shops operated by Fowler andnot just the 19 shops previously operated by SpruceUp. The record establishes that on March 2, 1970,the day preceding Fowler's takeover of the 27 shops,there were 13 barbers employed in the Fisher shops,10 barbers employed in the Roscoe shops, and 60barbers employed in the Spruce Up shops. It makes asubstantial difference whether the inquiry is directedto a majority of 83 employees or only 60. In thisconnection, we cannot overlook the fact that some ofthe barbers who formerly worked in Spruce Upshops returned to work for Fowler in shops previous-ly operated by concessionaires Roscoe and Fisher.Furthermore, some of the former Spruce Up barbers141'his is further evidence that a unit limited to former Spruce Up shopsceased to be appropriate under 1Yowler's operation15Apparently theFirchau Logging Company, Inc,case was not theinitiallyreturned to work in Fisher shops andthereafter transferred at a later date to one of theshops which had been previously operated by SpruceUp. 14Members Fanning and Penello state in theirdissents that "successorship does not depend on theemployment of a majority of the predecessor'semployees, but on whether a legally significantportion of the successor's employment force consistsof employees previously employed inthe bargainingunit."ChairmanMiller and Member Jenkins areclearlycorrect in statingthatsuch a viewis contraryto the decisions of the Supreme Court in bothBurns,supra,andGolden State Bottling Co., supra.Such aview also represents a sharp departure from long-standing Board precedent. This Board has consist-ently refused to find successorship and a duty tobargain where a majority of the new employer's workforce was not composed of the employees of the oldemployer. Professor Stephen Goldberg points out in"The Labor Law Obligations of a Successor Employ-er," 63 Nw. U.L. Rev. 735, that he could find onlytwo cases over a 20-year period in which the Boardimposed a duty to bargain when there was no suchmajority; namely,Firchau Logging Company, Inc.,126 NLRB 1215 (1960),i5 andJohn Stepp's FriendlyFord, Inc.,141NLRB 1065, enforcement denied 338F.2d 833, 836 (C.A. 9, 1964). The decision of theCourt of Appeals for the Ninth Circuit reversing theStepp'scase has been cited with approval by theBoard.i6 The court stated:The problem we face is that which apses whenwe have both a new owner and a substantialchange in the personnel of the employee unit.While other courts have wrestled with thisproblem the situations before them have beenconfused by the fact that in most cases either thechange in ownership or the change in theemployee personnel has been brought aboutunder circumstances suggesting a lack of goodfaith and an attempt, on the part of the employer,to avoid the effect of the certification. Here thereis no such suggestion.The controlling question here, it would seem tous, iswhether the new owner may rationally hesaid in substance, as to the unit in question, tohave taken over and succeeded to his predeces-sor'semployees. If he has not-if, on thecontrary,he has within the unit in questionsecured his own employees-then he is not, as tothe employees in question, a successor. He is theiroriginal employer. In such case both the employersubject of judicial review16Federal Electric Corporation.167 NLRB 469,Tallakson Ford. Inc,171NLRB 503 SPRUCE UP CORPORATIONand the employee unit are strangers to thecertification and to the election upon which it wasbased.Nothing remains of the relationship towhich the certification [is] attached. Under suchcircumstances, in our judgment, the certificationcannot stand.In the case before us it cannot rationally besaid that the company has taken over andsucceeded to Westward's salesmanunit.Out ofthe twelve Westwardsalesmenonly three, afterinterviews,were employed. It is clear from therecord that they were not employed because oftheirWestward connection but because Steppthought that they were the best he could get to fillout his sales force. Furthermore, half of the newemployee unit consisted of men who already wereStepp employees. Even assuming that a Westwardemployment status continued to attach to thethreeWestwardsalesmen,still the character ofthenew unit clearly was more Stepp thanWestward. [Footnotes omitted.]The Fifth Circuit has also quoted with approvalfrom the Ninth Circuit's decision in theStepp'sFriendly Fordcase. SeeN. L. R. B. v. United IndustrialWorkers of the Seafarers International Union of NorthAmerica, etc. [Port Richmond Elevator],422 F.2d 59(C.A. 5, 1970).We have said that in determining whether the"employing industry" remains substantially the samewe inquire,inter alia,as to whether the new employer"has the same or substantially the same work-force." 17 SeeGeorgetown StainlessMfg. Corp.,198NLRB No. 41. Can it be said that the new employer"has the same or substantially the same workforce" ifhe hires less than a majority of the old employer'semployees? I think not. Indeed, it has been pointedout that "The cases involving the presumption of fullmajority status for a certified union are primarilyinstanceswhere the purchasing enterprise has re-tained all or most of the old employees." See theconcurring opinion of Judge Leventhal inInterna-tional Association of Machinists,DistrictLodge 94,AFL-CIO, et al. v. N.L.R.B.,414F.2d 1135(C.A.D.C., 1969). In this connection, I think theSixth Circuit Court of Appeals was clearly correct inN.L.R.B. v.Wayne Convalescent Center, Inc.,465F.2d 1039 (C.A. 6, 1972), that the "single factor"relied on to find successor status inJohnWiley &Sons v. Livingston,376 U.S. 543 (1964), was that 8017 In his speech to the LaborLaw Section of the "texas Bar Associationon July 7, 1967,Member Fanningcoircctly stated thatthe Board hasrelied upona set of criteriato determine whether the"employingindustry" remainssubstantially the same The questions asked by theBoard are-(1)whether there has been a substantialcontinuity of thesame business operations,(2) whether the new employer uses the same201percent of the predecessor's employees had beenhired by the new employer.Idisagree with the view of Members Fanning andPenello that all that is required for successorship isthat a "legally significant portion of the successor'semployment force must consist of employees previ-ously employed in the bargaining unit."Ialsodisagreewith the view of the majority(ChairmanMiller and Member Jenkins) that theeight Roscoe and Fisher shops are an accretion to theold unit but the test of majority should be measuredin the "pre-existing unit." Contrary to the suggestionof the majority,Burnsdoes not support such a testbecause theBurnsdecision is predicated upon thestatedpremise that the"bargaining unit remainsunchanged." Notwithstanding the fact that the unitinBurnsremained unchanged,four of the Justices(Burger,Rehnquist,Brennan,and Powell)declinedto find successorship. They reasoned that Burns'hiring a majority of Wackenhut employees did notestablish that the union represented a majority ofBurns' employees. They stated (406 U.S. at 297):First, it is by no means mathematically de-monstrable that the union was the choice of amajority of the 42 employees with which Burnsbegan the performance of its contract withLockheed. True, 27 of the 42 had been represent-ed by the union when they were employees ofWackenhut, but there is nothing in the recordbeforeus to indicate that all 27 of theseemployees chose the union as their bargainingagent even at the time of negotiations withWackenhut.There is obviously no evidencewhatever that the remaining 15 employees ofBurns, who had never been employed by Wack-enhut. had ever expressed their views one way ortheotherabout the union as a bargainingrepresentative It may he that, if asked, all wouldhave designated the union. But they were neverasked. Instead, the trial examiner concluded thatbecause Burns was a "successor" employer toWackenhut, it was obligated by that fact alone tobargain with the union.The dissenters inBurnsconcluded that the imposi-tion of the bargaining obligation under the circum-stances of that case (27 ofBurns'42 employees hadworked for Wackenhut) "sacrificed needlessly" the"Important rights of both the employee and employ-plant,(3) whetherhe has the came or cubctannatty the came work force,(4) whether the same jobs existunder thesame workingconditions, (5)whether he employs thesame supervisors, (6) whether he uses the samemachinery,equipment,and methodsof production,and (7)whether hemanufactures the same product or offers the same services [Emphasissupplied I 202DECISIONS OF NATIONAL LABORRELATIONS BOARDer." Butthe imposition of a bargaining duty here inthe expandedunitthemoment (April 14, 1970) amajority of old employees were hired from thepreexisting unit constitutes an unreasonable exten-sion, I believe, of the majority opinion of theSupreme Court in theBurnscase.Our statute guarantees employees the right tochoose their bargaining representative. There isnothing in the statutory language empowering thisBoard to impose upon all of Fowler's employees inthe 27 shops a bargaining agent the moment the oldemployees from Spruce Up constituted a baremajority in the 19 shops previously operated bySpruce Up. There is a fundamental fallacy in ourdoing that for it is based on the unsupportedassumption that every former Spruce Up employeewho went to work for Fowler was a union supporter.We do not know how any of the old employees hiredby Fowler voted in the Spruce Up election.18 If,however, a single one of those old employees votedagainst the Union the basis for presuming "contin-ued majority status" disappears because we do notknow the view of any of the new employees. There isno evidence whatever that the new employees ofFowler in either the 19 shops or the 27 shops "hadever expressed their views one way or the other abouttheUnion as a bargaining representative." As inBurns,"they were never asked." 19 In my view, we"sacrifice needlessly" the statutory rights of all thenew employees of Fowler by imposing a bargainingduty on Fowler.Assuming,arguendo,thatChairmanMiller andMember Jenkins are correct in their view thatmajority status must, underBurns,be tested in the"pre-existing unit" of 19 shops, it is unrealistic topresume that every former employee of Spruce Uphired by Fowler wanted the Union as his bargainingagentwhile employed by either Spruce Up orFowler. As noted above, we do not know how any ofthe old employees voted in the Spruce Up election.We do know that 18 of those 32 former employees ofSpruce Up ignored the Union's picket line to reportto work on March 3, 1970, when Fowler commencedoperations. Indeed, on April 14, all 32 of the barberswho had formerly worked for Spruce Up (as well asthe remaining 23 barbers who were then working inthe 19 former Spruce Up shops) were crossing theUnion's picket line to work for Fowler.Inmy view, we cannot presume majority supportfor the Union in the 19 shop unit (or the 27 shopunit)when every employee of Fowler had to cross18We cannot be certain as to how the 18 former Spruce Up barbersvoted in the earlier election Logic dictates,however,that the 18 Spruce Upbarbers who reported to work for Fowler on March 3 included the bulk ofthe 13 barbers who voted against the Union in the Board election SeeSpruce Up Corporation.181NLRB 721. which reflects that 63 ballots werecast in the election among the barbers in the /9 shops then operated bydaily the Union's picket line to report to work.Under such circumstances, we cannot presume thatthe percentage of Fowler employees supporting theUnion was the same as the percentage of employeeswho had voted for the Union in the electionconducted among Spruce Up's employees.Mycolleagues err, I think, in presuming that the Unionhere had majority support on April 14 simplybecause the Board correctly has presumed in othercases where substantially all of the former employeeshad been hired by a new owner that the ratio ofunion supporters to nonunion employees remainedthe same.Where the proportion of Spruce Up'semployees is a bare majority in the 19 shop unit,there is no reason to assume that a majority favorsunion representation in the 27 shop unitThere is insufficient evidence to support a findingoran inference that the majority of Fowler'semployees wanted the Union to act as their bargain-ing representative on April 14.The Absence of a Valid Request To BargainThe majority finds that Respondent unlawfullyrefused to bargain after April 14, 1970, "although therecord does not reflect that the Union expresslyrequested Fowler to bargain" after that date. There isno claim that Fowler made any unilateral changes onApril 14 or thereafter. Apparently, the majority isholding that once Fowler had hired what they believeto be a majority of his employees from the pool offormer Spruce Up employees, it was incumbent uponFowler to seek out the Union and volunteer tobargainwith it. Fowler's failure to volunteer tobargain is held to be an unlawful refusal to bargain.The majority reasons that it was unnecessary fortheUnion to request bargaining after April 14because the earlier requests made by the Union at atime when Fowler had not even hired a majority ofhis barbers in the former 19 Spruce Up shops was a"continuing request." The majority concludes that itwould have been "futile" for the Union to have againrequested bargaining and the Union was thereforerelieved of this essential requirement to a finding ofan 8(a)(5) violation of the Act.Ifailtounderstand why it would have been"futile" for the Union to have again requestedbargaining if it had obtained its alleged majority inthe 19 shop unit. On the occasions the Union hadmade requests for bargaining prior to April 14, it didnot represent a majority of the employees. Fowler'sSpruce UpVIContrary to the suggestion of my colleagues. proof of majority statuswas the burden of the General Counsel Fowler had no duty to assert adefense until the General Counsel offered satisfactory proof of majorityThe Spruce Up certification does not satisfy that burden SPRUCE UP CORPORATIONrefusal to recognize the Union on those occasionswas required by the Act. Otherwise, Fowler wouldhave dealt with a minority union in violation ofSection 8(a)(2) of the Act. While the picketing mayhave demonstrated the Union's continuing interest inrepresenting the employees, it cannot be regarded, inmy opinion, as evidence that Fowler would notbargain if requested to do so. In sum, I find thefactors relied on by my colleagues to show that arequest for bargaining would have been futile to bewholly unconvincing.There are positive reasons for believing that arequest for bargaining would not have been futile. Atthe time of the last request for bargaining on April11,Fowler told the Union that he "couldn't sayanything unless [his] attorney was there." This wasnot only a lawful response but also indicated thatFowler intended to abide by his legal obligations.More importantly, there is no finding that Fowlercommitted independent violations of the Act eitherbefore or after April 14, and there is no claim thatFowler made any unilateral changes in terms orconditions of employment after April 14. There is noreason for the Board to assume that a request forbargainingwould have been rejected by Fowlerbecause of a fundamental opposition to the purposesof the Act or because his earlier refusal to recognize aminority union stemmed from a desire to gain timeto dissipate the Union's support among the employ-ees.On the contrary, his continued hiring of formerSpruceUp employees clearly evinces a lack ofhostility towards the rights of employees under theAct.I therefore cannot subscribe to the finding of mycolleagues that a request for bargaining by the Unionon and after April 14 would have been an exercise infutility.My colleagues are here placing the burdenon the Respondent to determine if and when a unionrepresented a lawful majority of his employees andfurther requires him to then seek out the union andoffer to bargain. In my opinion the statute imposesno such burden. Accordingly, I would not find thatthe Respondent violated Section 8(a)(5) of the Act onand after April 14.ConclusionThis case was fried on the theory that RespondentFowler violated Section 8(a)(5) of the Act when itchanged the commission rates of the former SpruceUp employees without bargaining with the Union. Inthe original decision I joined my colleagues infinding the alleged violation on that theory. Ourearlier decision rests on a major premise rejected in203Burns.Ithink we are obliged to acknowledge thatour earlier finding that Fowler isa successor iserroneous. The duty to bargain could arise only if therecord established the majority status of the Union inan appropriate unit of Fowler's employees, a requestby the Union to bargain in that unit, and a refusal byFowler to bargain in response to such request. Sincethere is insufficient evidence in the record withrespect to majority in an appropriateunit,no proofof a request to bargain, and no proof of a refusal,there is no basis for finding a refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act. Since Ido not find that Respondent refused to bargainunlawfully, I disagree with the make-whole andreinstatement order provisions which are predicatedupon the erroneous premise that Fowler was obligedto dismiss any barber hired after May 28 when the 20Spruce Up barbers "made an unconditional offer toaccept employment with Fowler."The Supreme Court's decision inBurnsrequiresdismissal of the complaint in its entirety.MEMBER FANNING, dissenting in part and concurringin part:Having reconsidered the issues in this case in thelight of the Supreme Court's decision in theBurnscase,20 I reaffirm the findings and conclusions setforth in the Board's original decision herein, exceptas modified herein.The facts in this case are fairly straightforward andnot subject to substantial dispute. As noted by themajority, for many years the barber shops at FortBragg have been operated by concessionairesselect-ed through periodic competitive bidding. FromaboutMarch 1969 through March 1970, 19 of theshops were operated by Respondent Spruce Up.Eight other shops were operated by two otherconcessionaires,Roscoe and Fisher. In early 1970Cicero Fowler, a barber on the base, submitted thelow hid for the operation of all 27 shops. RespondentCiceroFowler, t/a Fowler Barber Shops, com-menced operation of the shops on March 3, 1970.Prior to that date, the Union had been certified bythe Board as the exclusive representative of Respon-dent Spruce Up's employees. As a result of unfairlabor practices committed by Spruce Up, the Union'scertificationhad not resulted in any collectivebargaining at the time Fowler took over operation ofthe shops.As is clear from the record, Fowler took over theoperations with knowledge of the Union's represent-ative status. Not only does the record reveal that hehad been employed as a barber on the base since20N LR B v. Burns InternationalSecurity Services, Inc,406 U S 272(1972). 204DECISIONS OFNATIONALLABOR RELATIONS BOARD1939, but he conceded on the record that, "I knewthat they had a union out there . . . ."21 Moreover,on February 6, when it became apparent that Fowlerhad submitted the low bid, the Union went to Fowlerand asked him whether he intended to hire thebarbers who were then working in the shops. Fowlerresponded affirmatively, "All the barbers who areworking will work."22 However, he indicated that heintended to change the commission by which theirwages were determined. The Union then requestedrecognition as the barbers' bargaining representativeand demanded bargaining about the contemplatedchanges. Fowler refused on the ground that thebarbers were not yet his employees and he had nolegal obligation to bargain until he took over theoperations.On February 26, the Union renewed itsrequest for bargaining. Fowler again refused, reiter-ating that there was no "employment contract" atthatmoment, and therefore nothing to bargainabout. The Union advised Fowler that all the barbersdesired to continue working at the base, but that itcould not tell how many would report to work ifFowler continued his refusal to negotiate.On February 27, Fowler had his son Charlesdeliver a letter to each of the barbers working in theshops which Fowler was to take over on March 3,setting forth the commission rates he intended to pay(these were different from the rates in effect duringSpruce Up's operation) and extending to the barbers"the opportunity to work for me under the abovementioned terms. If you are willing to work for meplease sign at the bottom of this statement and returnit to my office no later than 12:00 p.m., March 2nd,1970."On March 2, the Union held a meeting todiscuss the letter The meeting was attended by mostof the barbers then working including barbers thenworking for Roscoe and Fisher.At this meeting the barbers voted not to sign theindividual form-letter contracts, to withhold theirservices,and to picket the base. The next day amajority of the barbers on the base failed to report towork for Fowler and instituted a picket line. Therecord clearly reveals that the barbers refused toreport to work because Fowler insisted on dealingwith them individually and not through the Union.On March 3, 18 former Spruce Up barbers reported21Fowler's son,Charles,and brother, Edgar, had been employed in theSpruce Up bargaining unit both reported to work for Fowler on March 3Charles Fowler assists his father in the management of the business and waspresent with his father at the February 6 meeting,discussedinfra,betweenFowler and the Union22The concessionaire agreement signed by Fowler required him to givefirstconsideration to the employment of employees of the previousconcessionaireThrough the years, the practice and custom at Fort Braggwas for barbers to continue working despite the numerous changes inconcessionaires23For all shops the figures are Spruce-Up barbers, 20, new barbers. 17,Roscoe barbers,0, Fisher barbers, 024For all shops the figures are Spruce Up barbers,23, new barbers, 27,towork along with 3 other barbers. Other formerSpruce Up barbers reported to work at various timesthereafter and, on May 28, the Union sent Fowler aletteron behalf of 22 named barbers, including 4barberswho had worked for Roscoe and Fisher,containing an unconditional "offer to return to workfor you at Fort Bragg." Fowler did not reply to theletter, and none of these were hired, except for twowho had already reported for work before the letterwas sent Fowler testified that his reason for nothiring them was that "they had not come to himpersonally and requested their jobs back," and "thattherewas nobody refused" who came to himpersonally and asked for employment.As indicated, on March 3, Fowler's work force inthe former Spruce Up shops consisted of 18 formerSpruce Up employees and 3 other barbers. Thereaft-er,on March 10, the figures were 19 former SpruceUp employees and 17 other barbers; 2,1 on March 17,22 former Spruce Up employees and 26 otherbarbers: 24onMarch 24, 20 former Spruce Upbarbers and 28 new barbers; 25 on March 31, 21former Spruce Up employees and 26 new barbers; 26on April 7, 23 former Spruce Up employees and 25new barbers; 27 and on April 14, 32 former SpruceUp employees and 23 new barbers.28 Continuallythereafter, former Spruce Up employees outnum-bered other barbers; on May 28, the ratio was 34former Spruce Up employees to 18 new barbers29and by December 4, the comparable figures were 32to 730 At all times, the former Spruce Up employeesconstituted the stable nucleus of the employmentforce as the record shows that there was constantturnover among the non-Spruce Up barbers, withmany of them remaining on the payroll for only amatterof days.Itison the basis of these facts that we mustdetermine (1) whether Respondent Fowler succeededto Respondent Spruce Up's bargaining obligation onand afterMarch 3, 1970, when it commencedoperating the -barber shops at Fort Bragg, and (2)whether Respondent Fowler violated Section 8(a)(5)and (1) of the Act by failing and refusing to bargainwith the Union concerning the fixing of the termsand conditions of employment which were to obtainupon the commencement of operations.Roscoe barbers.0, Fisher barbers. 021For all shops the figures are Spruce Up barbers. 21, new barbers, 28.Roscoe barbers, 1, Fisher barbers, 02bFor all shops the figures are Spruce Up barbers. 22, new barbers, 26,Roscoe barbers, 1. Fisher barbers, 027For all shops the figures are Spruce Up barbers,25. new barbers, 25,Roscoe barbers,3. Fisher barbers, 328For all shops the figures are Spruce Up barbers,36, new barbers, 25,Roscoe barbers, 3, Fisher barbers. 4n+For all shops the figures are Spruce Up barbers,36, new barbers, 18,Roscoe barbers, 8. Fisher barbers. 7311For all shops the figures are Spruce Up barbers.34, new barbers, 7,Roscoe barbers. 8. Fisher barbers, 7 SPRUCE UP CORPORATION205Although it is apparent thatan affirmative answerto the second question would afford substantialsupport for an affirmative answer to the first, I donot believe the converse is true; that is, I believe thesuccessorship of Fowler has been established on thisrecord without regard to how one determines thepretakeover bargaining issue, and I shall treat thatissue first.Iam satisfied that a realistic appraisal of theforegoing evidence demonstrates that at all timesmaterial herein Respondent Fowler intended to rely,and did in fact rely, on former Spruce Up employeesto staff his barber shops.31 As such employees, at alltimesafter March 3, constituted the stable nucleus ofhis employment force, constituting a majority of suchforce at most times including the first 2 weeks ofoperations and at all times after April 14, 1 find thatFowler was a successor to Spruce Up and succeededtothe latter'sbargainingobligationunder thecertification on and after March 3, 1970,32 and thathe violated Section 8(a)(5) by failing and refusing torecognize and bargain with the Union pursuant to itsdemand of February 26 which demand, the recordreflects, continued in effect thereafter.Icannot agree with the Chairman and MemberJenkins that Fowler did not succeed to Spruce Up'sbargaining obligation until April 14, the date thatFowler had hired a majority (32 of 55) of formerSpruceUp employees. Successorship does notdepend on the employment of a majority of thepredecessor's employees, but on whether a legallysignificant portion of the successor's employmentforce consists of employees previously employed inthe bargaining unit.33 In making that determination,the question of whether employees of the predecessoractuallypredominate over other employees canhardly be the acid test of successorship, although itmay be an important factor in determining whetheri1Thus, Fowler not only assured the Union that "all thebarbers who areworking will work,"he offeredeach barber employment;and though theoffer seemingly set a deadline for acceptanceby noon onMarch2, Fowlercontinued to treat it as a ialid outstandingoffer ey employing Spruce Upemployeeswho initiallyrefusedto report,but later gaveup theirprotest ofhis refusalto negotiatewiththe Union and indicated,on the record, thateven as lateasMay 28.he wouldhave acceptedpersonal unconditionaloffers to return to work32Polytech, Incorporated,186 NLRB 984.33N L.R B v Polv!ech, Incorporated,469 F 2d 1226, (C A. 8. 1972).enfg 186 NLRB 984. Here, of course, if a successorship was established asof March3, the Union's majority status wouldnot be subject to questionduring the remainder of the certification year34 I donot regardthe fact that Fowler isthe operatorof all 27 barbershops on the base, whereasSpruce Upoperatedonly 19, as destroying thevitality ofthe certification of the Lmon as the exclusive representative of anappropriate unitof all barbers employed by Fowler Theadditional shopssimply amount to an expansion of the bargaining unit during thecertificationyear.Assuming,arguendo,that such expansion might haveaffordedFowler abasis for doubtingthe Union's majoritystatus in theexpanded unit,Fowler does not appear to have raisedthat defense hereinIn any event,the record discloses that even considering all the shopsoperatedby Fowler, Fowlercommenced operations with a work force inwhich SpruceUp barbersconstituteda majority,that SpruceUp barbers atthe successor employer has a basis for doubting theUnion'smajority status.Here, of course, Fowlerbegan operations with a work force in which formerSpruce Up employees were in the majority for thefirst 2 weeks of operations. During the next 4 weeksof operations, there were fluctuations in the employ-ment force resulting in a slight numerical minority offormer Spruce Up employees, and then a furtherfluctuation after April 14 bringing them back into amajority of the work force. One can not realisticallysay that these fluctuations changed the character ornature of the employing industry. The fact is that theformer Spruce Up employees did constitute thestable nucleus of Fowler's employment force, as theBoard previously found, and Fowler did continue tolook to such employees for his permanent work forceto perform the same operations in the same locationsas they did for Spruce Up. There is nothing in theBurnsdecision to require a different result now ofthis aspect of the case,34 and, accordingly, I reaffirmthe original decision in this respect.35On the question of whether Respondent Fowlerwas obligated to bargain with the Union over thefixing of his initial terms and conditions of employ-ment, it seems to me entirely clear that RespondentFowler did plan to retain the former Spruce Upemployees. He not only told the Union that "allbarbers who are now working, will work," he offeredeach of those barbers employment. He hired all thosewho reported for work on March 3, and those whothereafter crossed the picket line. Had each of thosebarbers 'reported for work on March 3, there can beno doubt but that Fowler would have put them all towork. Surely, an employer who offers employment toall the employees of a predecessor "clearly plans toretain all of the employees in the unit . .. ." Thefact that some employees may refuse the offer ofemployment has nothing to do with the "plans" oralltimes constituted the stable nucleus of his work forceand a clearmajority of the force when his operations stabilized.Moreover, the barbersemployed byRoscoe and Fisher attended and participated in the unionmeeting of March2, and they joinedwith SpruceUp barbersin refusing toreport forworkon March 3.thoughby May15, 8 of 10 Roscoebarbers hadreported for workand by April 21.7 of 13 Fisher barbers had done so Therecorddemonstrates that Roscoe and Fisher barbers intendedto and didmake common cause with the SpruceUp barbersin refusing to report towork on March3 becauseof Fowlersrefusal tobargain withthe Union,and that Fowler was aware of that fact, having been advised by the Unionthat itwas representing those barbers also pursuant to individualauthorizations and requests to do so.It seems clear to me, therefore, that theRoscoe and Fisher shops merged with the SpruceUp shops to form anexpandedbargaining unit and that the principals on either side of this labordispute so viewed the matter and acted at all times in accordance with thatview.Accordingly. for allthe foregoing reasons, I find that theUnion'scertification as the exclusive representativeof all barbers employed byRespondentSpruce Upsurvived the change in concessionaires and retaineditsvitalityas to the expanded unit of barbersemployedby RespondentFowler.N L R B v. J WRev Co, 243 F 2d 356 (C A 3. 1957), enfg. 115NLRB 775dJFor reasons statedby MemberPenello, the statement in fn.6 of thedecision inGoldenStateBottling Co v. N LR.B.,414 U S 168 (1973), doesnot require a different result 206DECISIONSOF NATIONALLABOR RELATIONS BOARDintentof the offering employer. It may be that he willhave to alter his plans, if the employees refuse theoffer of employment, but at the time of the offer, heassuredly plans to retain those employees.Wheresuch is the case, and where the union representingthose employees has made an appropriate bargainingdemand, I agree with Member Penello that underBurnsthe successor is obligated to consult with theunion"before he fixes terms." Construing the term"fixes" in this context as the actual establishment ofthose terms on the day the successorcommencesoperations, as theBurnsdecisionseemsto require,wouldeliminatethe fears of the majority thatsuccessoremployers would lose the right to use theirown business judgment in the establishmentof initialterms and conditions of employment, were they tocomment favorably upon the employment prospectsof the predecessors' employees. For as the Courtexplicitly noted with respect toBurnsin anobviouseffort to delineate the bargaining obligationarisingunder its "clearly plans to retain" test,Here, for example, Burns' obligation to bargainwith the union did not mature until it had selectedits force of guards late in June. The Board quiteproperly found that Burns refused to bargain onJuly 12 when it rejected the overtures of theunion. It is true that the wages it paid when itbegan protecting the Lockheed plant on July 1differed from those specified in the Wackenhutcollective-bargainingagreement,but there is noevidence thatBurnsever unilaterally changed theterms and conditions of employment it hadoffered to potential employeesin June after itsobligation to bargain with the union becameapparent.If theunion hadmade a request tobargain afterBurnshad completed its hiring and ifBurnshad negotiated in good faith and had madeoffers to theunionwhich the union rejected, Burnscould have unilaterallyinitiatedsuch proposals asthe opening terms and conditions of employment onJuly 1 withoutcommitting an unfair labor prac-tice.36 [Emphasis supplied.]InasmuchasBurnshad completed its hiringprocess sometimein June and as that hiring processconsisted of offers of employment at terms andconditions of employment established unilaterally byBurns,theCourt's indication that the bargainingobligation had then become apparent, and wouldhave been enforceable by timely demand for bar-gaining by the union37so asto require good-faithbargaining over the terms and conditions of employ-36Burns,supraat 295.37The union did not demand bargaining before operations commencedbut waited until July 1238 "One of the primary purposes of the Act is to promote the peacefulment already offered byBurnsand accepted by theemployees, necessarily means that under the "clearlyplans to retain" test, it is the successor's intention tohire, not its determination of the terms under whichitwill hire, that determines whether or not he musthonor a timely demand for bargaining prior to thecommencement of operations. Nor can there be anyeconomic injury to the successor in bargaining ingood faith prior to the commencement of operations,for,assuming good-faith bargaining on his part, ifthe union can not persuade him that other terms aremore equitable, he is perfectly free to impose thoseterms as the opening terms and conditions ofemployment upon the commencement of operations.The majority's contrary construction of this aspectof theBurnsdecision leads to the anomalous, if notabsurd, result that a bargaining obligation over theestablishment of the successor's initial terms andconditions of employmentarises whenthe successorplans to retain the former employees at the termstheir union had already established through collec-tivebargaining with the predecessor employer butnot when he plans to retain them at terms differentfrom those previously established. The majoritywould bring to bear "the mediatory influence ofnegotiation" 311where there is no controversy, butdeny its appropriate use where there is controversy.They thus turn the Acton itshead, and to no usefulend. For it is apparent, from the whole sequence ofevents in this case, that once Respondent Fowler haddetermined to rely on Spruce Up employees tooperate his shops, the bone of contention betweenhim and those employees was his refusal to deal withthem through their Union. When Fowler informedthe Union that "all the barbers who are not workingwillwork," almost a month remained before he wasto take over the operation of the barber shops. Hadhe honored the Union's request to bargain over thechange in commission rates he intended to make, thenegotiation process would have had time to work outan acceptable agreement without danger of workstoppages during that process. Had good-faith effortsfailed to result in agreement in such circumstances,Fowler would have been free to initiate the offeredterms as his opening terms. The decision of employ-ees to work or to withhold their services would thenhave been made in the light of Fowler's good-faithdealing with their Union and vindication of theirexercise of Section 7 rights, not in the light of anadamant denial of such rights.Accordingly, for these reasons and those stated byMember Penello, I join him in finding that Respon-settlement of industrialdisputes bysubjecting labor-management contro-versies to the mediatory influence of negotiation."Fibreboard PaperProducts Corp v N L R B.379 U S. 203, 211 (1964). SPRUCE UP CORPORATIONdent Fowler violated Section 8(a)(5) and (1) of theAct by failing and refusing to bargain on and afterFebruary 6, 1970, with the Union over the fixing ofthe initial terms and conditions of employment, andin dealing directly with employees as to such matterson February 27, 1970.The remedy for this violation poses some difficul-ties.On the one hand,Burnsholds that the terms andconditions of employment afforded by the predeces-sor are not to be regarded as those of the successor,who has the right to establish his own terms. Fowler'sexercise of the right to establish his own terms didnot, however, carry with it the right to refuse theUnion's timely demand to negotiate concerningthose terms. One can not know with any certaintywhether negotiations over the terms would haveresulted in changes therein. I believe, however, thatthe record affords a basis for concluding that, hadsuch negotiations been conducted in good faith, theSpruce Up barbers would have reported to workeven at Fowler's terms and worked thereunderpending conclusion of collective bargaining, for therecord clearly reveals that those employees' reasonfor failing to report to work under those terms wasFowler's refusal to bargain with the Union concern-ing them. In these circumstances, and as Fowler wasobviously willing at all times to hire them at suchterms, I believe the appropriate remedy for hisrefusal to negotiate with the Union is to require himto honor the employees' unconditional offer to reportto work made through their Union on May 28, 1970,replacing if necessary those barbers not employed inthe bargaining unit prior to March 3, and to makethem whole by payments based on his commissionrate structure for loss of wages from 5 days after May28 until such time as he offers them employment. Iwould, of course, also include in the Order appropri-atecease-and-desistand affirmative bargainingprovisions to remedy the violations of Section 8(a)(5)I find to have occurred herein. Accordingly, Ijoin inthe Order issued by Chairman Miller and MemberJenkins to the extent it provides the relief indicatedabove.MEMBER PENELLr), dissenting in part, concurring inpart:Contrary to the majority, I believe that a properapplicationof the principles enunciated by theSupreme Court inBurnsrequires a finding thatRespondent Fowler's conduct in refusing to bargainwith the Union prior to establishing his commissionrates initially,and in bypassing the Union anddealing directlywith the barbers as individuals,violated Section 8(a)(5) and (1) of the Act. InBurns.207the Court held that in general a successor is free toset the initial conditions of employment upon whichrehiring is conditioned without bargaining with theUnion, since prior to hiring a substantial proportionof his predecessor's employees it will not be clearthat he has a duty to bargain with the Union. Theonly instance in which the duty to bargain mayprecede the formal rehiring of employees is where. asBurnsstates,"itisperfectly clear that the newemployer plans to retain all of the employees in theunit and in which it will be appropriate to have himinitiallyconsultwith the employees' bargainingrepresentative before he fixes terms. "39 This is such acase.The facts in this case are not disputed. Themajority agree that Fowler told the Union onFebruary 6, 1970, 111 when asked what his intentionswere about hiring barbers, "All the barbers who areworking will work." However, by strained legalpsychoanalysis, they contend that, despite the plainmeaning of his words, Fowler did not really intend toretain the barbers.Intent is the state of mind with which an act isdone.It israrely susceptible of direct proof, but mustordinarily be inferred from the surrounding facts.Here,we have the rare instance in which directevidence is available. for the facts show that Fowlerspecifically stated that he wanted to retain theemployees by his own words on February 6. Hecommunicated this desire to the employees byindividual form letters subsequently.Most impor-tantly,hisvoiced intent to retain these barberseventually became a reality when they made up themajority of his work force.This analysis is consistent with the exact languageof the Court inBurnsand is the only approach thatgives those words any significance. The Court theresaid nothing about a conditional intent to hire. Themajority are attempting to revise substantially whattheCourt said, for their view would, in effect,abrogate the exception, as the only case when aviolation would occur under their test would be theunlikely situationwhere a successor says he willcontinue the employees under the exact terms andconditions as existed before the takeover. If he saysthat he "plans" to alter the status quo in any way,while at the same time indicating a desire to retainthe old employees, they would find this amounts to aconditional intent to hire. I cannot accept that theSupreme Court would announce a rule of law that isso restrictive as to amount to a nullity.The majority opinion expresses great concern thatthispositionwillhave the undesirable result ofdiscouragingnew employers "from commentings9gums, supraat 294-29540All dates hereinafter are in 1970 208DECISIONSOF NATIONALLABOR RELATIONS BOARDfavorably at all upon employment prospects of oldemployees for fear [they]would thereby forfeit [the]right to unilaterally set initial terms ... ." However,they seriously misread theBurnsdecision by evensuggesting such a consequence.The CourtinBurnsdid not forbid any successor from setting initialterms on its own once it announces it intends toretain its predecessor's employees.The Court merelysaid that in this situation"itwill be appropriate tohave[the new employer]initially consult with theemployees'bargaining representativebeforehe fixesterms."(Emphasis supplied.)1 regard this duty asmerely an obligation to refrain from dealing with theunit employees individually concerning their futureworking conditions until it has notified the union andbargained to an impasse.iiHaving thus negotiated with the union,the succes-sor is then free to fix his terms whether the unionagrees or not.In my view this is not too heavy aburden to put on any employer in order to protectthe employees'Section 7 rights "to bargain collec-tively through representatives of their own choosing"with respect to matters affecting the employees'interests.Certainly,to avoid the whole impact ofBurnsany "well-advised"employer could refuse everto take over any employees of the predecessor andthus it would never become a successor within themeaning of the Act as this Board has definedsuccessorship.However,such refusal to employ theexisting complement has not occurred to my knowl-edge judging by the number of cases in which theBoard has found a new employer to be a "successor"and will not occur as long as many purchasers as apracticalmatter need the experienced employees oftheir predecessor to continue the business successful-ly.Contrary to the majority, I believe that the presentcase is analogous toHoward Johnson Company,198NLRB No. 98, a case that the majority agrees withme fell within theBurnsproviso, the only differencebeing that there the employer had already taken overthe company and here the discussion with the Unionwas in advance of takeover.There,the successor atthe time of his takeover announced his wages andemployee benefits,which were different from thoseof the predecessor,at the same time that he reassuredthe employees of their job.Yet, the Board did notthere find that the intention to retain the employeeswas "conditional"upon their acceptance of the newconditions, despite the fact that under the logic of themajority, had any employees objected to the succes-41Certainlyitiswell established that after an impasse is reached, anemployer is then free to make unilateral changes in working conditionsconsistentwith his rejected offer to the unionN LR B v. Crompion-HighlandMills, Inr,337 U S 217,224-225,NLR B v'llmeidaBus Lines,Inc,333 F.2d 729 (C A 1. 1964),NLRB^Ter-7un, Inc;318 F 2d 472sor's terms and conditions, the successor wouldcertainly not have retained these employees on theirown terms.Moreover, my interpretation of the Court's lan-guage inBurnsaccords with the Board's decision inChemrock Corporation,151NLRB 1074, where theBoard considered the same question of whether apurchaser is obligated to bargain with the unionrepresenting its predecessor's employees before it hashired them and concluded in the affirmative.InChemrock,a newly formed company purchaseda growing plant during the term of the seller'scontractwith the union as representative of histruckdrivers.Although the purchaser continuedoperations of the plant without change and with thesame production employees, it informed the driversthat it would deal with them only as "free agents" onan individual basis at a wage rate below the contractrate.When the truckdrivers told the employer todiscuss the matter with the union it refused to do so,hired new truckdrivers, and thereafter refused to dealfurther with the former drivers. The Board held thatthe drivers were employees of the purchaser eventhough they had not been hired by the purchaser,and thus the purchaser was obligated to bargain withtheir union. In reaching this conclusion the Boardwas guided by the decisions of the Supreme Court inPhelps-Dodge42andHearst Publications43holdingthat the term "employee" must be given a broadmeaning in keeping with the statute's broad termsand purposes. The Board inChemrockstated thatwhere:. . . the only substantial change wrought by thesale of a business enterprise is the transfer ofownership, the individuals employed by the sellerof the enterprise must he regarded as "employ-ees" of the purchaser as that term is used in theAct. Such individuals posses a substantial interestin the continuation of their existing employeestatus, and by virtue of this interest bear a muchcloser economic relationship to the employingenterprise than, for example, the mere applicantfor employment . . . . "The particular individualsinvolved here were unquestionably "employees"of the enterprise at the time of the transfer ofplant ownership. The work they had been doingwas to be continued without change. Clearlyemployees in such a situation are entitled to seekthrough bargaining to protect their economic(C A 5, 1963),N L R B v Bradlet Washfountain Co.192 F 2d 144 (C A 7),N L. R B s Landis Tool Conipant.193 F.2d 279 (C A 3)12Phelps-Dodge Corp v N I_ R B,313 U S 177iiN LR B v Hearst Publications, Inc,322 L 5 I I1 SPRUCE UP CORPORATION209relationshiptotheenterprisethatemploysthem. 44The Board also observed in that case that thefollowing language in the Supreme Court's opinioninWfley45was pertinent to the issue:Employees and the union which represents them,ordinarily do not take part in negotiations leadingto a change in corporate ownership. The negotia-tions will ordinarily not concern the well-being ofthe employees, whose advantage or disadvantage,potentially great, will inevitably he incidental tothe main considerations. The objectives of nation-al labor policy, reflected in established principlesof federal law, require that the rightful preroga-tive of owners independently to rearrange theirbusinessesand even eliminate themselves asemployers be balanced by some protection to theemployees from a sudden change in the employ-ment relationship . . . .4hIn addition, the Board found an independent8(a)(1) violation in the successor's bypassing theUnion and dealing directly with the individualemployees: 47.. .As has been shown above, during theinterim period between the time it contracted forthe purchase of the plant and the time it tookphysicalpossession,Respondent,deliberatelybypassing the Union, entered into direct dealingswith the drivers concerning their continued tenureof employment and the terms and conditions ofsuch continued employment. It is undisputed thatthe Union at least during that period still retainedits statutory status as the employees' duly desig-nated bargaining agent in an appropriate unit.Section 7 of the Act guarantees employees theright,inter alia,"to bargain collectively throughrepresentativesof their own choosing" withrespect to matters affecting their employee inter-ests.And that right, in turn, exacts a correlativeobligation from one who would deal with repre-sented employees as to such matters to deal withthem through their statutory representative andnot directly.This cogent analysis applies with equal force to thecase at bar. Thus, on February 6 when RespondentFowler first manifested an intent to hire all of theemployees in the unit, he became obligated tobargain with the Union prior to establishing hiscommission rates. His refusal to do so constituted aviolation of Section 8(a)(5).48 Similarly, it is quiteclear that when Respondent Fowler sent a letter toeach of the barbers on February 27 setting out thenew commission rates which he intended to pay andrequesting any barber who desired to work for himunder those conditions to indicate his intention ofdoingso bysigning and returning the letter, he wasacting in an employer capacity and dealing withthem individually about matters as to the negotiationof which the employees had a legitimate right andinterest to be represented by their bargaining agent,and concerning which the Union had sought bar-gaining on two occasions.Respondent Fowler'sinsistence upon bypassing the Union and dealingwith the employeesdirectly,inmy view,was a clearinfringement of the employees'Section 7 rights, andas such was violative of Section 8(a)(I).Accordingly,Ifind that the former Spruce Upemployeeswho concertedly refused to work forRespondentFowleron or about March 3 did sobecause of Fowler's unlawful conduct in refusing torecognize and bargain with the Union, bypassing theUnion, and dealing directly with the barbers asindividuals regarding the barbers' terms and condi-tions of employment. I thus find them to he unfairlabor practice strikers who were entitled to reinstate-ment to their former positions or, if those positionswere no longer available, to equivalent positions, atthe time Respondent Fowler received their uncondi-tional offer to return to work on May 28, replacing, ifnecessary, those employees who were hired in theunit afterMarch 3. For the reasons set forth in ouroriginal decision herein, I would order RespondentFowler to pay backpay to the unfair labor practicestrikersbased on either the rate-price structureprevailing under Spruce Up, or the new rate-pricestructure established by Respondent Fowler, which-ever results in the higher backpay to the individualemployees.44Chenirock,supraat 10784' John Wiley &Sons vLrvin,Qston,376 U.S 543 (1964).46Wiley, supraat 549, quoted inChewrock, supraat 1078-79itChenirock,supraat 1080-81411In light of my view that the bargaining obligation of Fowlercommenced on February 6, 1970, 1 do not find it necessary to reach the unitissue in any event,however.Ishare the view of Member Fanning that theaddition of eight shops to the unit did not substantially change the essentialnature of the unit as it constituted only "an expansion of the bargainingunit " I also subscribe to Member Fannmg's view that only "a legallysignificant portion of the successors employment force" must consist ofemployees previously employed in the bargaining unit, and that Fowler wasa successor to Spruce Up as of March 3, 1970.because "Fowler commencedoperations with a work force in whichSpruce Upbarbers constituted amajority [and I Spruce Up barbers at all times constituted the stable nucleusof his work force and a clear majority of the force when his operationsstabilized " I do not think that Chairman Miller and Members Jenkins andKennedy can derive much support fromGolden State, supra,which dealswith the circumstances in which a successor will be required to bargain toremedy the refusal to bargain of his predecessor The Court therein was notspeaking to a case where the employing industry survived the change inownership so as to impose a bargaining obligation upon the successor. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER Oi 114ENATIONALLABOR RE AIIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.IWILL NOT do anything that interferes withtheserights.IWILL bargain, upon request,with JourneymanBarbers, Hair Dressers,Cosmetologists and Pro-prietors'InternationalUnionofAmerica,AFL-CIO,Local 844, as the exclusive representa-tive of the employees in the unit described belowwith respect to wages, hours, and all other termsand conditions of employment,and, if an agree-ment is reached,embody it in a signed contract.The unit is:reinstate all those listed below desiring reinstate-ment,Iwill place any remaining employees on apreferential hiring list and offer them jobs whenpositions become available.Allen,Christopher, Jr.Bailey, Jimmie A.Ballew,David G.Bilbrey, Earl L.Brown,David C.Butler,Thaddeus L.Cole, E. C.Green, William EdwardHall, Joe P.Hargrove,Eugene D.Hooper, Thomas, Jr.Hudson, JamesHunt, HectorLee, Joseph M.McCormick, George E.Pridgen,Willie C.Sinclair,HowardSmith,James C.Williams,Merriel B.Womble, Jesse E.IwiLL make whole the above-named employ-ees for any earnings lost by them as a result of myfailure to reinstate them on and after May 28,1970.Allmy employees are free to belong, or not tobelong, to Journeymen Barbers, Hair Dressers,Cosmetologists and Proprietors'International Unionof America,AFL-CIO,Local 844.CICERO FOWLER TEAFOWLER'SBARBER SHOPS(Employer)All employees performing barbering serv-ices, including shop managers and co-man-agers, in the barber shops formerly operatedby Spruce Up Corporation at Fort Bragg,North Carolina,excluding office clericalemployees, shoeshine employees, guards,and supervisors as defined in the Act.IWILL offer the persons named below their oldjobs, or if such jobs no longer exist,substantiallyequivalent jobs, dismissing,ifnecessary, anyemployees hired after May 28, 1970, to replacethese employees.If,after taking these measures,there are still not enough positions available toDatedBy(Representative)(Title)Thisisan official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the dateof postingand must not bealtered,defaced, or covered by anyother material.Any questionsconcerning this noticeor compli-ancewith itsprovisionsmay be directed to theBoard'sOffice, 1624 WachoviaBuilding,301 NorthMain Street,Winston-Salem,North Carolina 27101,Telephone 919-723-9211.